Citation Nr: 0602582	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  00-02 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for disability from 
nicotine dependence or tobacco use.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from March 1970 to October 
1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which 
denied the veteran's claim for service connection for 
disability from nicotine dependence or tobacco use.

The Board issued a decision in May 2003 also denying the 
claim, and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In September 2005, the 
Court issued a Memorandum Decision vacating the Board's May 
2003 decision and remanding the case to the Board for further 
development and readjudication.

To comply with the Court's directives, the Board is remanding 
this case to the RO via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND

The Court found that VA failed to fulfill its obligations 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(b) to assist 
the veteran in developing his claim.  Specifically, the Court 
held that the Board failed to obtain a medical opinion as to 
whether the veteran's tobacco use in service, which the Board 
had conceded, (1) created a nicotine dependence and (2) 
caused his current lung and heart conditions.  So the veteran 
must be scheduled for a VA examination to obtain this 
requisite medical nexus opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).



Also, the veteran has not been provided notice of his and 
VA's responsibilities under the Veterans Claims Assistance 
Act (VCAA), codified at 38 U.S.C.A §§ 5102, 5103, 5103A, and 
5107 (West 2002) and 38 C.F.R. § 3.159 (2005).  On remand, 
the RO must provide VCAA-compliant notice.

Therefore, this case is REMANDED to the RO (via the AMC) for 
the following development and consideration:

1.  The RO should ensure that all 
notification and development procedures 
set forth in the VCAA are fully complied 
with and satisfied.  This includes 
written notice of the evidence, if any, 
the veteran is expected to provide in 
support of his claim for service 
connection and the evidence, if any, the 
RO will obtain for him.  The RO should 
also advise him that he should submit any 
relevant evidence in his possession 
concerning his claim and apprise him of 
the type of evidence needed to 
substantiate his claim.  

2.  Also request that the veteran furnish 
the names and addresses of all health 
care providers who have treated him for a 
lung or heart condition since March 2005.  
The RO should obtain any needed signed 
releases from the veteran and should then 
request copies of the records of all 
treatment identified by him.  All records 
so obtained should be associated with the 
claims file.  

3.  Upon receipt of all requested 
records, schedule the veteran for cardiac 
and pulmonary examinations.  The claims 
file must be made available to and 
reviewed by the examiners in conjunction 
with their examinations.  All indicated 
tests should be completed.  The 
examiners' reports should set forth in 
detail all current symptoms, pertinent 
clinical findings, and diagnoses related 
to any current cardiac and respiratory 
disorders.  Further, the examiners should 
indicate whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) the veteran's already 
conceded tobacco use during service (1) 
created a nicotine dependence and (2) 
caused his current lung and heart 
conditions.  All opinions should be 
supported by adequate rationale.  

4.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case and give then an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
remand, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this remand is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

